Citation Nr: 9905585	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based upon a service-connected cause of death.  

2.  Entitlement to Death Pension benefits.  

3.  Entitlement to accrued benefits based upon a claim 
received in January 1997.  


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant claims to be, and has been recognized by the 
Manila Regional Office (RO) as, the custodian of the only 
child of the deceased veteran, who had verified service in 
the New Philippine Scouts from August 1946 to April 1949.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination by 
the Manila RO of the Department of Veterans Affairs (VA).  

The appeal has been procedurally developed for appellate 
review by the Board on the three issues listed on the cover 
page of this decision.  In the very disjointed and confusing 
substantive appeal (VA Form 9, dated in June 1998) the 
appellant and his ward seemed to indicate at one point that 
they only wished to pursue an appeal on the issue of 
entitlement to Death Pension benefits; but they then went on 
to advance arguments relating to DIC benefits as well.  
Elsewhere in the same document, all three issues were listed 
as still active.  It is further noted that the appellant is 
not represented in this appeal by a service organization or 
other recognized representative, and that he does not appear 
to be fully fluent in English.  Consequently, given the 
considerable confusion as to the true intention of the 
appellant, the Board has declined to consider any of the 
developed issues withdrawn from appeal status.  

By rating action in August 1998, the RO determined that the 
veteran's only surviving child, who is now more than 36 years 
old and on whose behalf this appeal has been perfected by the 
appellant, was not shown to be a proper claimant for 
veterans' death benefits as a "helpless child" of the veteran 
pursuant to 38 U.S.C.A. § 101(4)(A)(ii) (West 1991).  The 
appellant has until August 19, 1999 to initiate an appeal to 
the Board of this unfavorable action by the RO.  Moreover, 
since this issue is inextricably intertwined with the issues 
of entitlement to DIC and Death Pension benefits, as 
procedurally developed for appellate review at this time, the 
latter two issues are the subject of the Remand portion of 
this decision.  

On the other hand, the issue of the timeliness of the current 
claim for accrued benefits is not affected in any way by the 
August 1998 rating action, and appellate consideration of 
this issue by the Board can proceed.  


FINDINGS OF FACT

1.  The veteran died on September [redacted] 1985.  

2.  The first formal claim for accrued benefits was received 
at the RO on May 10, 1997, following receipt of an informal 
claim in January 1997.  


CONCLUSION OF LAW

The current claim for accrued benefits is not timely.  
38 U.S.C.A. § 5121(c) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans shall, upon timely 
application, be paid certain periodic monetary benefits 
authorized by laws administered by VA to which the veteran 
was entitled at death under existing ratings or decisions, or 
those based upon evidence in the file at date of death, which 
were due and unpaid for a period not to exceed two years 
prior to the date of the veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).  

In the present case, there were no accrued benefits due and 
payable during the two years preceding the veteran's death, 
and it has also been held that the veteran's surviving child 
is not a proper claimant for those benefits in any case 
(see,e.g., 38 C.F.R. §§ 3.57, 3.1000 (1998)).  Most 
importantly, however, as concerns the present appeal, an 
application for accrued benefits was not filed within one 
year of the date of the veteran's death on September [redacted] 
1985.  

In fact, no relevant communication was received until January 
1997, when the appellant indicated in a letter addressed to 
the RO his intention to assert a claim for "U.S.V.A. claim 
benefits" due to his ward.  This written communication 
amounts to an informal claim for accrued benefits pursuant to 
38 C.F.R. § 3.155 (1998).  A formal claim for accrued 
benefits (VA Form 21-534) was subsequently received in May 
1997.  However, no claim or application seeking accrued 
benefits was received by the RO on or before September 10, 
1986, which was the legal deadline for filing such a claim.  
Accordingly, the Board must hold that a timely claim for 
accrued benefits has not been received.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).   

ORDER

A timely application for accrued benefits has not been 
received.  To this extent, the appeal is denied.  


REMAND

The RO has denied the present claim for DIC benefits on the 
merits, and it has denied the claim for Death Pension 
benefits on the grounds that the veteran had no countable 
service for pension purposes.  However, an essential 
"threshold" question in such matters is whether or not there 
is a proper claimant for such benefits.  Cf. Laruan v. West, 
11 Vet. App. 80 (1998); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  

As previously mentioned in this decision, the RO belatedly 
determined by August 1998 rating action that the appellant's 
ward is not a proper claimant for VA death benefits because 
he is over 18 years of age and does not qualify as a 
"helpless child" of the veteran pursuant to 38 U.S.C.A. 
§ 101(4)(A)(ii).  The Adjudication Officer at the RO 
reportedly recognized (see Rating Decision of August 14, 
1998) that the resolution of the proper claimant question 
should have occurred first; but this did not happen in this 
case.  Nevertheless, the issue of whether or not there is a 
proper claimant for VA death benefits is inextricably 
intertwined with the issues of entitlement to DIC and/or 
Death Pension benefits currently before the Board.  

Unfortunately, the RO sent this appeal to the Board before 
the deadline had expired for initiating an appeal from the 
August 1998 rating action.  The Board thus has no way of 
knowing whether or not the proper claimant question will 
eventually be in appellate status along with the DIC and 
Death Pension claims.  Consideration of the appeals involving 
the latter two issues must be deferred until the appellate 
status of the proper claimant question is resolved.  



Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should determine whether or 
not a timely notice of disagreement has 
been filed with respect to the August 
1998 rating action.  If so, a statement 
of the case should be issued and 
instructions provided to the appellant 
concerning the further steps he must take 
in order to perfect an appeal to the 
Board on the proper claimant issue.  

2.  The RO should next readjudicate the 
claims seeking DIC and Death Pension 
benefits in the light of the 
determination concerning the lack of a 
proper claimant for those benefits.  

If the benefits sought are not granted, the appellant should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
All issues properly in appellate status should be returned to 
the Board at the same time.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

